Citation Nr: 1206125	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-47 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1947.  The Veteran died in January 1974.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant claims VA death pension benefits, to include dependency and indemnity compensation (DIC) benefits, as the surviving spouse of the Veteran, who died in January 1974.  In particular, the appellant indicated that she and the Veteran were at one time married to one another.  They subsequently divorced and remarried each other on more than one occasion during the Veteran's lifetime, but were separated at the time of the Veteran's death.  Following the Veteran's death, the appellant remarried in July 1977.  This marriage ended following the death of her second husband, W.D., in March 2005.

The appellant filed the current claim in September 2007.  In the rating decision currently on appeal, the RO determined that the appellant was eligible for Dependents' Educational Assistance benefits, effective January 4, 1974.  The RO denied the claims for DIC, death pension, and accrued benefits.  The Veteran was notified of this decision and provided her appellate rights.  She perfected this appeal.  The RO further determined that the appellant could not be recognized as the surviving spouse of the Veteran because they were divorced at the time of the Veteran's death.  See December 2007 notice letter; November 2009 statement of the case; March 2010 supplemental statement of the case.

By way of history, the Veteran and the appellant were first married in April 1948.  The appellant gave birth to their first child in January 1949, and the Veteran and the appellant divorced in November 1952.  The Veteran and the appellant remarried in March 1953, and in February 1955, the appellant gave birth to their second child.  The Veteran and the appellant separated in May 1959, reconciled in August 1959, and divorced in February 1966.  The Veteran and the appellant remarried in January 1967 and were, according to the appellant, separated at the time of the Veteran's death in January 1974.  Service connection for the cause of the Veteran's death was established by way of a rating decision dated February 1974.  The appellant remarried in July 1977 following the Veteran's death.  This marriage ended following the death of her second husband, W.D., in March 2005.

The surviving spouse of a veteran of a period of war may be paid a pension as described by 38 U.S.C.A. § 1541 (West 2002).  See 38 C.F.R. § 3.3(b)(4) (2011). The period of war for World War II is identified as from December 7, 1941 through December 31, 1946, inclusive.  If a veteran was in service on December 31, 1946, continuous service before July 26, 1947 is considered World War II service.  See 38 C.F.R. § 3.2(d) (2011).

Death pension may be paid to a surviving spouse that was married to a veteran for: (1) one or more years prior to the veteran's death; or, (2) for any period of time if a child was born of the marriage or born to them before the marriage; or, (3) prior to the delimiting date, which in this case would be January 1, 1957, as the Veteran was a veteran of World War II.  See 38 U.S.C.A. § 1541(f) (West 2002); 38 C.F.R. § 3.54(a) (2011).

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011), and who was the spouse of the Veteran at the time of the Veteran's death.  See 38 C.F.R. § 3.50(b) (2011).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).   

The surviving spouse of a veteran must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  See 38 C.F.R. § 3.50(b)(1).  Finally, a surviving spouse of a veteran must not have remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); see also, 38 C.F.R. § 3.50(b)(2).  However, remarriage of a surviving spouse shall not bar the furnishing of benefits to the surviving spouse if the remarriage of the surviving spouse meets an exception outlined in 38 C.F.R. § 3.55 (2011). 

Initially, the controlling question in this case was whether the appellant and the Veteran were married at the time of his death in January 1974.  However, evidence submitted immediately prior to the November 2011 video-conference hearing, the hearing testimony, and evidence submitted with a waiver of RO jurisdiction following the hearing, strongly suggests that the Veteran and appellant were married, but separated at the time of his death in January 1974, to include lay statements dated November 2008 and July 2010, noting that the appellant and the Veteran were married at the time of his death; hearing testimony from the appellant and her daughter, noting that the appellant and the Veteran were married, but separated at the time of his death, and that the daughter had no knowledge of a divorce; Circuit and Superior Court statements, finding no evidence of divorce proceedings between the appellant and Veteran from 1967 to the present; and the November 2011 statement from J.E., Esq., noting that office records from January 1970 to January 1974 were destroyed, but that any divorce decree would be on file with the Superior Court.  The appellant further testified that the Veteran's excessive drinking and abusive behavior necessitated the separation prior to his death.  There is no evidence of record to refute the appellant's contention regarding the reason for the separation.

As the evidence of record strongly suggests that the appellant and the Veteran were married, but separated at the time of his death in January 1974, a remand is required to afford the RO the opportunity to determine in the first instance the effect of the separation prior to the Veteran's January 1974 death, as well as the appellant's subsequent marriage to W.D. from July 1977 to March 2005, on whether the appellant may be recognized as the surviving spouse.  See 38 C.F.R. §§ 3.50(b)(1), (2), 3.55.     
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to death pension and DIC benefits.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  On remand and with evidence strongly suggesting that the appellant and Veteran were married, but separated at the time of his death in January 1974, the RO must consider the effect of this separation, as well as the appellant's subsequent marriage to W.D. from July 1977 to March 2005, in determining whether the appellant may be recognized as the surviving spouse.  See 38 C.F.R. §§ 3.50(b)(1), (2), 3.55.  The RO must also readjudicate the appellant's eligibility for death pension benefits.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


